COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-13-00084-CV


In re Gregory Scott Mizer                   §    From County Criminal Court No. 4 of

                                            §    Denton County (CA-2012-00001 CCA)

                                            §    May 30, 2013

                                            §    Opinion by Justice McCoy

                                    JUDGMENT

      This court has considered relator Gregory Scott Mizer’s petition for writ of

mandamus and is of the opinion that relief should be granted in part.

Accordingly, Mizer’s petition is conditionally granted in part and we order

Respondent, the Honorable Joe Bridges, to set aside the October 26, 2012 order

dismissing Mizer’s appeal and to enter a scheduling order granting Mizer fifteen

days to file a brief. All other relief requested is denied. A writ of mandamus will

issue only in the event that the Honorable Joe Bridges fails to comply with our

instructions within thirty days of the date of this opinion.
      It is further ordered that each party shall bear their own costs of this

proceeding, for which let execution issue.


                                    SECOND DISTRICT COURT OF APPEALS

                                    By _________________________________
                                       Justice Bob McCoy